Citation Nr: 1626357	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-41 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hepatitis and, if so, whether service connection for hepatitis is granted.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicides.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1969 to November 1971, including service in the Republic of Vietnam from March to June 1971 and participated in operations against Communist aggression in the Danang area in March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The matters were previously before the Board in June 2015 and remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to apportionment has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, and a skin disability to include as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in April 1972 denied service connection for hepatitis.  The Veteran was notified of the adverse determination in April 1972.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.

2.  The evidence submitted since the April 1972 rating decision fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hepatitis.  


CONCLUSIONS OF LAW

1.  The April 1972 rating decision that denied the Veteran's claim of service connection for hepatitis is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for hepatitis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In his December 1971 application for compensation or pension, the Veteran contended that he had hepatitis during service and had weak spells since having the condition.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection for hepatitis was denied in an April 1972 rating decision because the RO determined residuals of hepatitis were not found on the last VA examination.  The April 1972 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Since the RO's denial of this service connection claim in April 1972, new evidence has been associated with the claims file, including updated VA treatment records, records from the Social Security Administration (SSA), private treatment records, and a September 2014 VA examination for hepatitis.  

Although the VA treatment records, records from the SSA, private treatment records, and a September 2014 VA examination for hepatitis provide new evidence, this new evidence is not material to the Veteran's claim for service connection for a hepatitis because it does not relate to an unestablished fact necessary to substantiate the claim.  The records and the September 2014 VA examination show no current diagnosis of hepatitis or residuals of hepatitis.  The September 2014 VA examiner specifically notes the infectious hepatitis in service resolved without sequelae.  

Accordingly, the newly submitted evidence is not new and material and the Veteran's appeal of this issue is denied.


ORDER

The claim of service connection for hepatitis is not reopened; the appeal is denied.  


REMAND

In June 2015, the Board remanded the Veteran's service connection claims for further development, to include obtaining private treatment records from Kaiser.  Subsequent to the June 2015 Board remand, private treatment records from Kaiser dated May 2004 to June 2009 were received.  However, in November 2010, the Veteran completed an Authorization and Consent to Release Information to the Department of Veterans Affairs in which he reported treatment at Kaiser from 1994 to the present for knees, ankles, and Achilles tendon.  These records are not contained in the claims file, nor has a negative response in writing been associated with the Veteran's claims file.  As these records may contain information concerning peripheral neuropathy of the right and left lower extremities, these records should be requested on remand. 

The Board acknowledges the Veteran was exposed to herbicides during his service in Vietnam.  The Veteran contends that peripheral neuropathy of the upper and lower extremities and tinea pedis (claimed as dermatitis), are a result of exposure to herbicides in service.  

In May 2015 VA treatment records, the Veteran reported tingling and numbness in the hands, right greater than left.  A May 2015 electrodiagnostic study showed evidence of median neuropathy across the wrists bilaterally consistent with carpal tunnel syndrome, right worse than left.

A February 2009 VA treatment record showed a diagnosis of tinea pedis.  The treatment record noted the Veteran reported an intermittent rash on his feet for several years.  A December 2011 VA treatment record shows the Veteran reported recurrent episodes of patches of skin feeling tingly and becoming itchy, with no rash.

The Veteran has not been afforded a VA examination regarding peripheral neuropathy of the upper and lower extremities or tinea pedis (claimed as dermatitis).  In light of the Veteran's contention that his conditions are a result of his service and VA treatment records showing treatment for neuropathy of the upper extremities and tinea pedis, the Board finds that VA examinations should be provided to address whether any current peripheral neuropathy of the upper and lower extremities and/or tinea pedis is related to service, to include exposure to herbicides.  The examiner should also address whether any current peripheral neuropathy of the upper and lower extremities became manifest within a year after the last date on which the Veteran was exposed to an herbicide agent during his service.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of peripheral neuropathy of the upper and lower extremities and skin disability.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his peripheral neuropathy of the upper and lower extremities and skin disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include private treatment from Kaiser, and associate them with the claims file.  These records should be associated with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

3.  After any additional evidence has been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any peripheral neuropathy of the upper and lower extremities and skin disabilities.  The examiner should review the claims file and note such review in the report.  A diagnosis of diabetes mellitus must be ruled in or excluded.

Then, the examiner should opine on the following:

a. whether it is at least as likely as not that any peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and/or left lower extremity is etiologically related to or had its onset in service, to include exposure to herbicides in service, or 

b. whether it is at least as likely as not that any peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and/or left lower extremity became manifest within one year after the last date on which the Veteran was exposed to an herbicide agent during his service.

c. whether it is at least as likely as not that any skin disability is etiologically related to or had its onset in service to include exposure to herbicides in service.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  Then, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


